
	

114 HR 2560 IH: Common Sense Waiver Act of 2015
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2560
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Ms. Stefanik (for herself and Mr. Newhouse) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To authorize the Administrator of the Environmental Protection Agency to waive any emission
			 standard or other requirement under section 112 of the Clean Air Act (42
			 U.S.C. 7412) applicable to the control of asbestos emissions in the
			 demolition or renovation of a condemned building for which there is a
			 reasonable expectation of structural failure.
	
	
 1.Short titleThis Act may be cited as the Common Sense Waiver Act of 2015. 2.Waiver from asbestos NESHAP requirements for demolition or renovation of condemned buildings (a)WaiverAt the request of a State or local government, the Administrator of the Environmental Protection Agency (in this section referred to as the Administrator) may waive any emission standard or other requirement under section 112 of the Clean Air Act (42 U.S.C. 7412) applicable to the control of asbestos emissions in the demolition or renovation of a building.
 (b)Standard for approvalThe Administrator may approve a request for a waiver under subsection (a) only if the request demonstrates that—
 (1)the building has been condemned; and (2)there is a reasonable expectation of the building’s structural failure.
 (c)Time period for approval or disapproval of request for waiverThe Administrator shall approve or disapprove a request for a waiver under subsection (a) within 90 days after the date on which the request is received by the Administrator. If the Administrator fails to approve or disapprove such a request by the end of such 90-day period, the request is deemed to be approved.
			
